Title: To Thomas Jefferson from John Wayles Eppes, 6 November 1801
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear Sir,
Monticello Novr. 6. 1801.
I postponed writing by the last post from a hope that a cough with which our little infant had been attacked a few days before might prove only a common cold—There is no longer room for indulging so pleasing an idea as it most certainly is the hooping-cough—The violent symptoms which in general attend the commencement of the disease such as fever & difficulty of breathing have disappeared for some days—His cough however is extremely violent—If his strength is sufficient to bear that it is all he has now to contend with—He sucks well and after the most violent paroxisms of coughing in which he becomes almost lifeless will take the breast—The total absence of fever, the continuance of his apetite and above all a variety of instances of which I have recently heard of children of his age passing safely thro’ the disease inspire me with hope—Change of air and gentle exercise have been so strongly recommended to me that I think in 8 or 10 days I shall try carrying him down the country by short journeys of 18 or 20 miles—The chicken pox which has appeared at Edge-hill strengthens me in this determination as any new complaint added to the hooping cough would render the recovery of our child quite hopeless—

The plaisterers have finished the rooms above & below on the right & put the first coat on the nursery & appendix—The Masons have done little—Morland undertook work in Milton & had all his hands there for some time—Until last Monday they have done no work here for more than a fortnight—There is not the least chance for your shop & indeed I doubt very much whether the walls for your offices will be completed—.
Accept for your health & happiness the best wishes of yours sincerly
Jno: W: Eppes
